          Case 6:19-cv-00532-ADA Document 90 Filed 08/24/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

 Uniloc 2017 LLC,                                §
                                                 §
                  Plaintiff                      §
                                                 §
 v.                                              §       Case No. 6:19-cv-532-ADA
                                                 §
 Apple Inc.,                                     §
                                                 §
                  Defendant                      §       Jury Trial Demanded
                                                 §
                                                 §


                   SECOND AMENDED AGREED SCHEDULING ORDER

        On July 20, 2020, the Court conducted a conference in the above entitled and numbered

case and ordered the deadlines and hearings moved by three months. All parties appeared through

counsel. As a result of such hearing, and pursuant to Rule 16, Federal Rules of Civil Procedure,

the Court ORDERS that the following schedule will govern deadlines up to and including the trial

in this matter:

  Current Dates         Amended Dates                                 Item

  August 14, 2020       November 13,       Deadline to serve Final Infringement and Invalidity
                        2020               Contentions.

  August 14, 2020       November 13,       Deadline to amend pleadings. A motion is not
                        2020               required unless the amendment adds patents or
                                           claims.

  October 9, 2020       January 8, 2021    Deadline to serve privilege log.


  November 6,           February 5, 2021   Close of Fact Discovery.
  2020
        Case 6:19-cv-00532-ADA Document 90 Filed 08/24/20 Page 2 of 3




 Current Dates     Amended Dates                               Item

 November 13,      February 19,     Opening Expert Reports.
 2020              2021

 December 11,      March 19, 2021   Rebuttal Expert Reports.
 2020

 January 6, 2021   April 2, 2021    Close of Expert Discovery.


 January 8, 2021   April 6, 2021    Deadline to meet and confer to discuss narrowing the
                                    number of claims asserted and prior art references at
                                    issue. The parties shall file a report within 5 business
                                    days regarding the results of the meet and confer.

 January 15,       April 16, 2021   Dispositive motion deadline and Daubert motion
 2021                               deadline.

 February 3,       April 30, 2021   Serve Pretrial Disclosures (jury instructions, exhibit
 2021                               lists, witness lists, discovery and deposition
                                    designations).

 February 17,      May 14, 2021     Serve objections to pretrial disclosures/rebuttal
 2021                               disclosures.

 February 23,      May 21, 2021     Serve objections to rebuttal disclosures and File
 2021                               Motions in limine.

 March 4, 2021     May 28, 2021     File Joint Pretrial Order and Pretrial Submissions
                                    (jury instructions, exhibits lists, witness lists,
                                    discovery and deposition designations); file
                                    oppositions to motions in limine.

 March 11, 2021    June 3, 2021     Deadline to meet and confer regarding remaining
                                    objections and disputes on motions in limine.

 3 business days                    File joint notice identifying remaining objections to
 before Final                       pretrial disclosures and disputes on motions in limine.
 Pretrial
 Conference.

                                    Final Pretrial Conference. The Court expects to set
                                    the Pretrial Conference within 2-4 weeks of the trial
                                    date.



AMENDED AGREED SCHEDULING ORDER                                                  PAGE 2 OF 4
       Case 6:19-cv-00532-ADA Document 90 Filed 08/24/20 Page 3 of 3




 Current Dates    Amended Dates                                Item

 March 22, 2021   June 14, 2021      Jury Selection/Trial(s)




     SIGNED this 22nd             day of August                       , 2020 .



                                        ALAN D ALBRIGHT
                                        UNITED STATES DISTRICT JUDGE




AMENDED AGREED SCHEDULING ORDER                                                  PAGE 3 OF 4
